OPINION ON REHEARING MODIFYING FORMER OPINION.
The opinion on rehearing was delivered by
Johnston, C. J.:
On the motion for a rehearing the court is asked to reconsider the matter of damages with a view of making a final disposition of the case on the record before us. All' concede that it is desirable to do so in order to avoid a retrial of the case and adjudge the liability for damages sustained if it can be done under the issues of the case.
On the original hearing it was held that as the contractor purchased the material and there was no contractual relation between the lumber company and the owner of the building, the owner could not recover the damages shown to have been sustained, and that as the contractor had not asked for damages for himself, but had alleged that the owner, his principal, had suffered and was entitled to recover damages, none could be awarded to him. Damages were *18sustained because of the character of the cement furnished by the lumber company. The extent of the loss was thoroughly investigated and fully established by the evidence. Upon this evidence, which must have been the same whether damages were asked by the contractor or the owner, the court determined that the amount of the loss was $2,300.- It would serve no good purpose to retry the question as to the amount of the damages sustained by reason of the defective cement furnished. The trial court has found that no part of the floors constructed is of any value and that it will be necessary to remove the floors laid and reconstruct them. On that basis, the amount of damages has been determined, and we think upon sufficient evidence. Because the contract provided that Leeper, the contractor, should purchase all the material for the building and had done so, the court held that there was no contractual relation between the lumber company and the owner. By this finding it is clear that the lumber company was liable to the contractor for the ascertained damages.
It was further found that the contractor did his work in a skilled and workmanlike manner and no claim can be made that he was at fault or that there should be a diminution of the damages because of any act or omission of his. Although he did not ask for damages for himself he did allege that damages had been sustained and did ask that they be allowed. He adopted and made the averments of the owner’s answer a part of his own and added that his principal, the owner, had sustained damages and was entitled to recover the same by reason of the defective cement furnished.
It is insisted that the pleadings may be amended to conform to the proof and an application of that kind should have been made in •the trial court. However, as the case was fully tried out on the issue of damages we think the answer of the contractor may be ■treated as amended. Neither the lumber company nor the mer■cantile company can be materially prejudiced by the amendment, and if it had been made in the trial court it is clear that the lumber company’s liability must have been the amount found and that under the evidence and- findings it should have been adjudged to Leeper.
We.conclude, therefore, that the judgment should be modified, awarding the ascertained damages to Leeper who will be responsible for the same to the mercantile company which it is shown has withheld payment of the compensation due Leeper for the construction of the building in an amount in excess of the damages adjudged. The judgment of the trial court when so modified is affirmed.